DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 12/27/2021.  Claims 1-3, 5, 8, 9, 11-13, and 25 are now pending in the present application.  Claims 6, 14, 16, and 18-24 have been canceled by Applicant.
Drawings
The drawings were received on 12/27/2021.  These drawings are not acceptable.

The drawings are objected to because the lines, numbers, and letters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined in Figures 1-20 (see drawings in PAIR).  The replacement figures have lines, numbers, and letters that are pixelated, which is usually the result of copying grayscale drawings into monochrome rather than creating them in monochrome initially.  Figures 14(a) and 18-20 are particularly pixelate.  Figure 14(a) additionally has small speckles throughout the figure.
The drawings are also objected to because the font is too small in Figures 1-8, 14-16, and 18-20.  All numbers, letters, and reference characters must measure at least 1/8 inch in height.  The font size in replacement Figures 12 and 13 is adequate.  Although the font sizes in the other replacement figures are larger than in the original figures, they still are not at least 1/8 inch in height.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-3, 5, 8, 9, 11-13, and 25 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 1 and 25, the best prior art found during the prosecution of the present application, Babaei et al. (U.S. Patent Application Publication No. 2018/0279358 A1) (hereinafter Babaei) and Chang et al. (U.S. Patent Application Publication No. 2021/0022080 A1) (hereinafter Chang), fails to disclose, teach, or suggest the limitations of in a case that a PDCCH is detected on the second bandwidth part, detect a PDCCH on the second bandwidth part in a next DRX cycle of the DRX cycle; and in a case that no PDCCH is detected on the second bandwidth part, detect a PDCCH on the first bandwidth part in a next DRX cycle of the DRX cycle in combination with and in the context of all of the other limitations in claims 1 and 25.
Considering claim 11, the best prior art found during the prosecution of the present application, Babaei and Chang, fails to disclose, teach, or suggest the limitations of in a case that no PDCCH is detected on the first bandwidth part, determine through a channel detection process that the first bandwidth part is occupied, and in a case that the first bandwidth part is occupied, detect a PDCCH on the second bandwidth part in combination with and in the context of all of the other limitations in claim 11.
Claims 2, 3, 5, 8, 9, 12, and 13 are also allowed by virtue of their dependency on claims 1 and 11.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/Mark G. Pannell/Examiner, Art Unit 2642